Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              September 07, 2017

The Court of Appeals hereby passes the following order:

A18E0010. KENNETH JOHNSON et al., v. BRANDEN BELL et al.

      The Applicants have timely moved for an extension of time to file their
application for discretionary appeal. The motion is hereby GRANTED. See OCGA
§ 5-6-39 (a) (5); Court of Appeals Rule 31 (i). The Applicants shall file their
application by September 18, 2017.

                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                        09/07/2017
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                       , Clerk.